PER CURIAM.
Modesto Mancia-Polanco directly appeals the within-Guidelines-range sentence the District Court1 imposed after he pleaded guilty to an immigration offense. His counsel has moved to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), suggesting the sentence is excessive.
Upon careful review, we conclude that the District Court, in sentencing Mancia-Polanco, committed no procedural error and imposed a substantively reasonable sentence. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir.2009) (en banc) (in reviewing sentences, the appellate court first ensures that no significant procedural error occurred, then considers the substantive reasonableness of the sentence under an abuse-of-discretion standard, taking into account the totality of the circumstances; if the sentence is within the Guidelines range, the appellate court may, but is not required to, apply a presumption of reasonableness).
Having independently reviewed this matter under Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we have found no nonfrivolous issue for appeal. Accordingly, we grant counsel’s motion to withdraw, and we affirm.

. The Honorable Jimm Larry Hendren, Chief Judge, United States District Court for the Western District of Arkansas.